DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 01/19/2022, has been entered. Claim 30 is amended and no claims are cancelled, and claim 37 is newly added. Claims 16-23, 25-29, and 33-36 remain allowed as indicated in the Final Rejection of 07/09/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 31, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 30, the newly amended feature of  “wherein the elements Mn and Al satisfy an equation of Mn – Al ≤ -0.26” lacks sufficient written description. Specifically, the originally filed disclosure does not disclose this equation or otherwise suggest that this equation was considered to be a part of Applicant’s invention. Applicant’s Remarks, filed 04/29/2022, assert at the top of Page 2 that the feature is based on inventive examples (Heat 2, Heat 4, and Heat 6) of the application. However, Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ 2d 1481, 1487 (Fed. Cir. 2000) explained that “the specification does not clearly disclose to the skilled artisan that the inventors…considered the… ratio to be part of the invention…. There is therefore no force to Purdue’s argument that the written description was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion”). See MPEP 2163.05 “Changes to the Scope of Claims”. While the Purdue case specifically concerned a ratio, the prohibition against carving out a patentable range would extend to the instant case’s claimed equation because the written description does not disclose or suggest this claimed equation and the person of ordinary skill in the art would not understand it to be part of Applicant’s invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code, Graham v Deere factual inquiries, and presumption of common ownership not included in this action can be found in a prior Office action.
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2008/0121314; Cited in IDS of 10/26/2021).
Regarding claim 30, Choi et al. (hereinafter “Choi”) teaches a cold-rolled austenitic-ferritic non-oriented electrical steel sheet with excellent magnetic properties as well as method for manufacturing said sheet (Title, Paragraph 0021, and Paragraph 0031). Specifically, the steel of Choi comprises:
Element
Claimed
Choi
Paragraphs
Overlap
C
≤ 0.006
0.005 or less
0035-0036
≤ 0.005
Si
2.0-5.0
1.0-3.0
0037-0038
2.0-3.0
Al
0.1-3.0
0.1-1.5
0043-0044
0.1-1.5
Mn
0.1-3.0
0.1-2.0
0039-0040
0.1-2.0
N
≤ 0.006
0.003 or less
0052-0053
≤ 0.003
Sn
0.04-0.2
0.007-0.15
0048-0049
0.04-0.15
S
≤ 0.005
0.003 or less
0050-0051
≤ 0.003
P
 ≤ 0.02
0.1 or less
0041-0042
≤ 0.1
Ti
≤ 0.01
0.002 or less
0056-0057
≤ 0.002
Cr
≤ 0.040
Silent
-
-
Fe and inevitable impurities
Balance
Balance 
Abstract/Tables
Balance


In the interest of the clarity of the record, it is noted that the claim utilizes the open-ended transitional phrase ‘contains’. As such, the presence of additional elements such as Sb and Nb (Paragraphs 0048 and 0054) are permissible.
Choi is silent to the ferrite grain size, yield strength, and ultimate tensile strength of the resultant steel sheet; however, Choi teaches an overlapping composition as well as a substantially similar method of making the non-oriented steel sheet (see Paragraphs 0059, 0063-0068, and Paragraph 0078 of Choi in comparison to Page 5 line 33 to Page 7 line 14 of Applicant’s specification).
In view of the substantial similarity of the claimed composition to the composition of Choi, the substantial similarity in processing conditions, as well as both the reference and claimed steels being non-oriented electrical steel sheets, there is a reasonable presumption that the steel sheet of Choi would possess a ferrite grain size between 30 and 200 microns, a yield strength between 300 MPa and 480 MPa, and an ultimate tensile strength between 350 MPa and 600 MPa absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Further, it has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
In the instant case, in view of the substantial similarity of the composition and processing conditions of Choi to that currently claimed, there is a reasonable presumption that the steel sheet of Choi would possess a ferrite grain size, YS, and TS as claimed absent evidence to the contrary.	With regard to the newly amended claim language (subject to 112a above), Choi teaches at Paragraphs 0044 and 0045 that the equation should satisfy -0.2 < m (wherein m = Mn-Al) < 1.0 which does not overlap with the claimed range. However, in view of the claimed bound of the equation being -0.26 and Choi teaches a bound of -0.2, it is taken that a prima facie case of obviousness exists because the values are reasonably close. 
It has been held that ‘a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case, the proportion are so close that prima facie one skilled in the art would have expected them to have the same properties.
To be clear, it is acknowledged that Paragraph 0045 of Choi states “If m is lower than -0.2, an austenite region will be too small so as to make it impossible to form an austenite region having a suitable or larger area”. However, when considering this paragraph and the state of the art, the person of ordinary skill in the art would not understand the paragraph to be a teaching away of values less than -0.20 because the artisan would appreciate that the problem resulting from m being outside of the disclosed range is a matter of controlling the austenite region (see also end of Paragraph 0033 “the design is performed such that the Mn/Al ratio is controlled to sufficiently secure the austenite region”)(i.e. “having a suitable or larger area” in Paragraph 0045). As such, the person of ordinary skill would consider -0.26 and some values less than that to be reasonably close and/or encompassed by Choi’s disclosure so long as the austenite region has a “suitable or larger area”. In the interest of making the record clear, control of the austenite region is a routine matter for those of ordinary skill and said person would expect the steel of Choi possessing an m value of -0.2 to be reasonably close to the claimed steel of Applicant possessing an m value (i.e, Mn-Al) of -0.26.
Regarding claim 31, Choi teaches the steel as applied to claim 30 above and further teaches that the sheet is rolled to a thickness of 0.5 mm which lies within the claimed range.
Claims 30, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (KR 10-0240993; machine translation provided).
Regarding claims 30, 31, and 37, Bae et al. (hereinafter “Bae”) teaches a non-oriented electric steel sheet that is cold rolled (Abstract). Specifically, the steel of Bae in Example 2 comprises a composition as follows, a thickness of 0.35 mm (meeting claim 31), and an iron loss of 1.98 W/Kg (meeting claim 37):
Element
Claimed
Bae
C
≤ 0.006
0.003
Si
2.0-5.0
3.15
Al
0.1-3.0
0.45
Mn
0.1-3.0
1.25
N
≤ 0.006
0.002
Sn
0.04-0.2
0.12
S
≤ 0.005
0.005
P
≤ 0.02
0.025
Ti
≤ 0.01
Silent
Cr
≤ 0.040
Silent
Fe and inevitable impurities
Balance
Balance


	Bae is silent to the recognition or suggestion of the equation and condition Mn-Al ≤ -0.26. Example 2 of Bae, relied upon above, does not satisfy this condition.
	However, Bae appreciates that the non-oriented electrical steel sheet is used as an iron core of a medium-sized rotor such as a motor, a generator and a stopper such as a small transformer and that the texture of the steel is important for control of the grain size and reduced iron loss (1st and 3rd paragraphs of attached machine translation under “Description of Embodiments”). Further, Bae appreciates that Mn is a strong austenite-forming element and Al increases the resistivity to reduce iron loss. As such, Bae appreciates that Mn and Al are result effective variables. It would be within the routine skill in this art to optimize the Mn and Al amounts such that the expression Mn-Al ≤ -0.26 is met absent evidence of criticality and/or unexpected results.
	It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. Also, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Bae is silent to the ferrite grain size, yield strength, and ultimate tensile strength of the resultant steel sheet; however, Bae teaches an overlapping composition as well as a substantially similar method of making the non-oriented steel sheet (see Example 2 processing conditions of Bae in comparison to Page 5 line 33 to Page 7 line 14 of Applicant’s specification).
In view of the substantial similarity of the claimed composition to the composition of Bae, the substantial similarity in processing conditions, as well as both the reference and claimed steels being non-oriented electrical steel sheets, there is a reasonable presumption that the steel sheet of Bae would possess a ferrite grain size between 30 and 200 microns, a yield strength between 300 MPa and 480 MPa, and an ultimate tensile strength between 350 MPa and 600 MPa absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Further, it has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
In the instant case, in view of the substantial similarity of the composition and processing conditions of Bae to that currently claimed, there is a reasonable presumption that the steel sheet of Bae would possess a ferrite grain size, YS, and TS as claimed absent evidence to the contrary.
Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
With regard to Applicant’s argument that the claim is distinguished due, at least but not limited, to the inventive steel embodying Mn-Al ≤ -0.26, Examiner respectfully maintains that there does not appear to be sufficient support for this feature in the originally filed disclosure and that even if such a feature were supported, Choi would still meet the claim because -0.20 is reasonably close to -0.26 absent evidence to the contrary that demonstrates a critical difference in the steel of Choi embodying an m value of -0.26 to greater than -0.20. 
With regard to Applicant’s arguments regarding the Office Action’s reliance upon the presumptions established by In re Best, In re Spada, and In re Fitzgerald, Examiner respectfully notes Applicant’s comments at the top of Page 3 of the Remarks which states in part “…the claimed sheet is clearly not produced by a process that is identical or substantially identical to the process of Choi et al., since the method of Choi et al. does not include the claimed annealing between coiling and cold rolling of claim 16”. There is no current claim language directed to the process of claim 16 in the rejected claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pircher et al. (U.S. 6,503,339) directed to a method for producing non-grain oriented magnetic sheet steel (see Col. 2 lines 14-21 and Table 1) including an example where Al is greater than Mn (Mn-Al = -0.15) and embodies an iron loss of less than 2.0.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738